                   Case 3:20-cv-07982 Document 1 Filed 11/12/20 Page 1 of 9




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KAREN BEAUSEY (CABN 155258)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6598
 7        FAX: (415) 436-7234
          Karen.Beausey@usdoj.gov
 8
   Attorneys for Plaintiff
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) CASE NO.
                                                       )
14           Plaintiff,                                )
                                                       )
15      v.                                             ) VERIFIED COMPLAINT FOR FORFEITURE
                                                       )              IN REM
16   $26,080 in United States Currency,                )
                                                       )
17           Defendant.                                )
                                                       )
18

19
             The United States of America, by its attorneys, David L. Anderson, United States Attorney, and
20
     Karen Beausey, Assistant United States Attorney for the Northern District of California, brings this
21

22 complaint and alleges as follows:

23                                     NATURE OF THE ACTION

24           1.      This is a judicial forfeiture action, as authorized by Title 21, United States Code, Section
25 §§ 853 and 881(a)(6), involving the seizure and forfeiture to the use and benefit of the United States of

26
     America the following property:
27
             $26,080 in United States Currency seized by law enforcement officers from the United States
28


                                                       1
                      Case 3:20-cv-07982 Document 1 Filed 11/12/20 Page 2 of 9




 1           mail on or about May 29, 2020, and currently in the custody of the United States Postal Service
             (“USPS”);
 2
     (hereinafter, “Defendant Property”), as property constituting, or derived from, any proceeds obtained,
 3
     directly or indirectly, as a result of a violation of 21 U.S.C. §§ 841 and/or 846, and thereby forfeitable
 4

 5 pursuant to 21 U.S.C. § 881(a)(6).

 6                                          JURISDICTION AND VENUE

 7           2.        This Court has jurisdiction under 28 U.S.C. §§ 1345 and 1355, and 21 U.S.C.
 8 § 881(a)(6).

 9
             3.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395 because the acts
10
     or omissions giving rise to the forfeiture occurred in this district and the Defendant Property is located in
11
     this district.
12

13           4.        Intra-district venue is proper in the San Francisco within the Northern District of

14 California.

15                                                  PARTIES
16
             5.        Plaintiff is the United States of America.
17
             6.        The Defendant Property consists of $26,080 in United States Currency seized by law
18
     enforcement officers from the United States mail on or about May 29, 2020, and currently in the custody
19
     of the USPS.
20

21                                                   FACTS

22           7.        On May 20, 2020, Postal Inspectors conducted routine electronic parcel profiling

23 activities at the USPIS San Francisco Division headquarters located in Richmond, CA. During the

24 examination of postal records, Inspectors identified Priority Mail parcel # 9505 5105 7438 0140 8563 21

25
     as possessing several characteristics consistent with parcels containing controlled substances and/or
26
     proceeds of narcotics trafficking. The parcel was addressed to “John Clark, 1792 Beverly Drive, Arcata,
27
     CA 95521,” with a return address of “T. Clark, 939 Samual Street, Louisville, KY 40204.” Inspectors
28


                                                         2
                  Case 3:20-cv-07982 Document 1 Filed 11/12/20 Page 3 of 9




 1 contacted the USPS mail delivery unit and requested that the parcel be sent to the USPIS San Francisco

 2 Division Headquarters for further investigation.

 3
            8.      On May 26, 2020, the parcel arrived at USPIS Division Headquarters in Richmond, CA.
 4
     Examination of the exterior of the parcel revealed it displayed several characteristics United States
 5
     Postal Inspector Mark Hodges 1 knows, from his training and experience, are associated with the mailing
 6
     of drug and/or drug proceeds.
 7

 8          9.      Initially, the parcel number (9505 5105 7438 0140 8563 21), which is usually printed on

 9 a computer-generated label, was in this case hand written. Narcotics and other contraband traffickers
10 will often hand-write the labels attached to the mail piece instead of utilizing the customary pre-printed

11
     label, as a means of avoiding the use of businesses that keep a record of such transactions. Legitimate
12
     businesses customarily utilize computer generated pre-printed labels for Priority Mail Service.
13
            10.     In addition, the zip code of the location from which the parcel was actually mailed was
14

15 different from the zip code listed in the return address of the parcel. Narcotics traffickers will often mail

16 parcels containing narcotics or narcotics proceeds at post offices not associated with their actual

17 residences in order to avoid detection.

18          11.     The parcel was also heavily taped at the seams, which is done to conceal the odor of the
19
     contents of the package. Individuals who regularly handle controlled substances often leave the scent of
20
     controlled substances on the box and other packaging materials of packages as they assemble them.
21
     Packaging materials are also often stored in close proximity to the controlled substances, which also
22

23 results in the transfer of the odor of the controlled substances to the packaging materials. Traffickers are

24
            1
25          PI Hodges has been an Inspector with the United States Postal Service for 13 years. He is
   currently assigned to the San Francisco Division as the Team Leader for Contraband Interdiction and
26 Investigation (CI2). His responsibilities include supervising investigations of the unlawful use of the
   U.S. Mail for criminal activity, including the transportation of contraband materials through the U.S.
27 Mail. As part of his training and experience, he completed the twelve week Basic Inspector Training
   program in investigative techniques at the USPIS Career Development Division located in Potomac,
28 Maryland, and one week of Prohibitive Mailing Narcotics Training instructed by the USPIS.


                                                      3
                  Case 3:20-cv-07982 Document 1 Filed 11/12/20 Page 4 of 9




 1 concerned about the presence of these odors because narcotic canines are trained to alert on these scents.

 2          12.     A search of law enforcement databases for the sender name and address on the package
 3
     revealed the listed address (939 Samual Street, Louisville, KY 40204) was not a valid address. A further
 4
     search revealed a correct address of 939 Samuel Street, Louisville, KY 40204. PI Hodges is aware of an
 5
     emerging trend in which individuals mailing controlled substances or the proceeds of drug sales will use
 6
     fictitious names, fictitious addresses, previous addresses, or abbreviations in names and addresses in an
 7

 8 effort to avoid connecting the package to their actual names and addresses and remain anonymous. One

 9 method seen for “generating” fictitious addresses is to misspell the name of a real street. This allows the
10 trafficker to avoid creating a direct connection between a package and a real address, while keeping the

11
     name close enough so as not to arouse suspicion and so as to provide a plausible explanation should they
12
     be confronted with the invalid address.
13
            13.     A search of law enforcement public records databases revealed no “T. Clark” associated
14

15 with the address 939 Samuel Street, Louisville, KY 40204. However, contact with the Post Office that

16 delivers to the 40204 zip code revealed that two names receiving mail at that address are Heather

17 Grimes and Timothy Clark.

18          14.     As noted above, the recipient name and address listed on the package were “John Clark,
19
     1792 Beverly Dr., Arcata, CA 95521.” A search of law enforcement public records databases revealed
20
     no “John Clark” associated with that address. Contact was made with the Post Office that delivers to the
21
     95521 zip code. The postal carrier who delivers on that route reported that a lot of random names have
22

23 mail delivered to that address, but did not specifically recall John Clark as a mail recipient at that

24 address.

25          15.     In the past, parcels mailed within the United States bearing the same characteristics as the
26
     parcel herein have been found to contain controlled substances and monetary instruments.
27
            16.     The U.S. Mail is often used by narcotics traffickers to transport controlled substances and
28


                                                      4
                  Case 3:20-cv-07982 Document 1 Filed 11/12/20 Page 5 of 9




 1 U.S. currency derived from the sale and distribution of controlled substances. Traffickers are aware that

 2 Express, Priority, and First Class mail services provided by the USPS are protected against warrantless

 3
     inspections. Additionally, traffickers know by using Priority Mail Express they can track their parcels,
 4
     dispatch times and locations, and (importantly), have a guarantee of delivery in one to three business
 5
     days. Traffickers also know that when using Priority Mail Express, any delay in delivery could be an
 6
     indication that the package has been compromised by law enforcement.
 7

 8          17.     The parcel was presented for examination to a certified San Francisco Police Department

 9 Canine handler and his narcotics detection canine, “ Mac.” The canine handler informed the Postal
10 Inspector that upon examining the parcel, “ Mac” exhibited a change in behavior consistent with having

11
     detected the presence of the odor of a controlled substance he is certified to detect.
12
            18.     On May 29, 2020, Postal Inspectors obtained a federal search warrant for the parcel
13
     bearing hand-written parcel number 9505 5105 7438 0140 8563 21. Execution of the search warrant
14

15 revealed the box contained nine (9) pillow cases, one (1) dumb bell, one (1) purple shirt, one (10 striped

16 shirt, and two (2) Poptarts boxes. Examination of the two Poptarts boxes revealed each contained one

17 bundle wrapped in aluminum foil. Removal of the aluminum foil revealed various denominations of

18 United States currency totaling $26,080 (the Defendant Property). Notably, the currency consisted

19
     mainly of $20 bills, making up $24,720 of the $26,080 found. Narcotics traffickers are known to use
20
     low denominations of currency to conduct business, and Postal Inspectors have found that, in most
21
     cases, narcotics payments are primarily made in twenty-dollar denominations.
22

23          19.     The parcel did not contain any notes, receipts, invoices, waybills, instructions, or other

24 documents. PI Hodges knows from his training and experience that legitimate business that mail

25 anything to customers customarily include a note, receipt, card, or other paper documenting the

26
     shipment and the contents of the parcel, and providing instructions should the customer wish to return
27
     the item(s). Legitimate businesses that mail cash or monetary instruments likewise normally include a
28


                                                       5
                     Case 3:20-cv-07982 Document 1 Filed 11/12/20 Page 6 of 9




 1 note, receipt, or other writing documenting the contents of the package, the exact amount of cash

 2 contained, and instructions. In contrast, individuals who traffic in controlled substances do not include

 3
     such documents and actually avoid including any documents that could be used to associate them with
 4
     the currency.
 5
            20.       Postal Inspectors queried California EDD for information relating to employment within
 6
     the State of California for John Clark, the alleged intended recipient of the parcel. The only evidence of
 7

 8 work history for John Clark with the State of California was employment at a temp agency located in

 9 Carpinteria, California (located in southeastern Santa Barbara County) in the second, third, and fourth
10 quarters of 2019. No record of employment in California were found for 2020, and no evidence of

11
     residence by John Clark in California (utility bills, etc.) was found at 1792 Beverly Dr., Arcata, CA (the
12
     recipient address of the parcel), or any other address in California, in 2020 or in any other year.
13
            21.       Notably, a criminal history check of John Clark revealed three prior drug-related arrests:
14

15 a 2014 arrest for possession of marijuana and a 2015 arrest for fleeing and evading police and

16 possession of drug paraphernalia in the State of Kentucky; and a 2020 arrest for possession of marijuana

17 in the State of Missouri.

18          22.       PI Hodges knows from his training and experience that Northern California, and in
19
     particular Humboldt County, is a source of high-grade marijuana sold illegally by narcotics traffickers
20
     throughout the United States. The marijuana is often shipped to destination locations, including
21
     Kentucky, and the proceeds of the sale of the marijuana are subsequently returned to California via U.S.
22

23 Mail.

24          23.       A search of public records databases revealed that the corrected sender address listed on

25 the parcel (939 Samuel Street, Louisville, KY 40204) is associated with a defunct business named Clark

26
     Property Solutions LLC. Public records reveal that business has been inactive since 2015. Postal
27
     Inspectors examined public records and databases such as Clear and Accurint, but was unable to locate
28


                                                       6
                  Case 3:20-cv-07982 Document 1 Filed 11/12/20 Page 7 of 9




 1 any evidence of any other businesses associated with John Clark.

 2          24.     Accordingly, no record can be found evidencing a legitimate source of income for John
 3
     Clark in 2020, and no records can be found from any recent years evidencing sufficient legitimate
 4
     income to explain his actual or anticipated possession of the Defendant Property. His repeated arrests
 5
     for marijuana possession, including the latest in 2020, confirm that the only explanation for his
 6
     connection with the Defendant Property is that the Defendant Property constitutes the proceeds of
 7

 8 marijuana sales and/or was intended to purchase marijuana.

 9          25.     Postal Inspectors maintained custody and control of the currency following execution of
10 the search warrant until it was transported to Loomis. Once there, the currency was counted and

11
     confirmed to be $26,080.00.
12
            26.     The USPS timely initiated administrative forfeiture proceedings against the Defendant
13
     Property. Notice of seizure and intent to forfeit was sent to all known potential claimants. On August
14

15 14, 2020, the USPS received a timely claim for the Defendant Property from John Clark, via his

16 attorney. Pursuant to 18 U.S.C. § 983(a)(3)(A) the United States thereafter had ninety (90) days within

17 which to initiate judicial forfeiture proceedings. The instant complaint is filed within that 90-day time

18 limit.

19
                                          CLAIM FOR RELIEF
20
            1.      The United States incorporates by reference the allegations in paragraphs 1 through 32 as
21
     though fully set forth herein.
22
            2.      Title 21, United States Code, Section 841(a) prohibits the manufacture, distribution, or
23

24 dispensing, and possession with the intent to distribute a controlled substance.

25          3.      Title 21, United States Code, Section 846 makes it a crime to attempt or to conspire to

26 violate Title 21, United States Code, Chapter 13, Subchapter I, including Title 21, United States Code,

27
     Sections 841(a).
28


                                                      7
                  Case 3:20-cv-07982 Document 1 Filed 11/12/20 Page 8 of 9




 1          4.      Title 21, United States Code, Section 853 provides that any person convicted of violating

 2 (among other things) Title 21, United States Code, Sections 841(a) and 846 shall forfeit any property

 3
     constituting or derived from any proceeds the person obtained, directly or indirectly, as the result of that
 4
     violation, and any of the person’s property used, or intended to be used, in any manner or part, to
 5
     commit or to facilitate the commission of that offense.
 6
            5.      Title 21, United States Code, Section 881(a)(6), provides, in part, for the forfeiture of all
 7

 8 moneys, securities or other things of value furnished or intended to be furnished to a person in exchange

 9 for a controlled substance, all proceeds traceable to such an exchange, and all moneys and securities
10 used or intended to be used to facilitate any violation of Title 21, United States Code, Chapter 13,

11
     Subchapter I, including violations of Title 21, United States Code, Sections 841(a) and 846.
12
            6.      In light of the foregoing, and considering the totality of the circumstances, there is
13
     probable cause to believe that the Defendant Property represents proceeds traceable to money, securities
14

15 or other things of value furnished to a person in exchange for a controlled substance, or intended to do

16 so, in violation of Title 21, United States Code, Sections 841(a) and 846, and thus subject to forfeiture

17 under Title 21, United States Code, Sections 853 and 881(a)(6).

18          WHEREFORE, plaintiff United States of America requests that due process issue to enforce the
19
     forfeiture of the Defendant Property; that notice be given to all interested parties to appear and show
20
     cause why forfeiture should not be decreed; and that judgment of forfeiture be entered; that the Court
21
     enter judgment forfeiting the Defendant Property; and that the United States be awarded such other
22

23 relief as may be proper and just.

24 DATED: November 12, 2020                        Respectfully submitted,

25                                                 DAVID L. ANDERSON
                                                   United States Attorney
26

27

28


                                                      8
                  Case 3:20-cv-07982 Document 1 Filed 11/12/20 Page 9 of 9




 1                                              VERIFICATION

 2

 3          I, United States Postal Inspector Mark Hodges, state as follows:
 4
            1.      I am a Postal Inspector with the United States Postal Inspection Service. I am a case
 5
     agent assigned to this case. As such, I am familiar with the facts and the investigation leading to the
 6
     filing of this Complaint for Forfeiture.
 7
            2.      I have read the Complaint and believe the allegations contained therein to be true.
 8

 9                                          *      *       *      *       *

10          I declare under penalty of perjury that the foregoing is true and correct. Executed this 12th day
11 of November, 2020, in ____Richmond____ California.

12

13

14
                                                   Postal Inspector Mark Hodges
15                                                 United States Postal Inspection Service
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       9
JS-cAND44(Rev              t0t2020) Case 3:20-cv-07982CM
                                                       Document 1-1 Filed 11/12/20
                                                           COVER SHEET
                                                                                                                                                                                   Page 1 of 1


Court to initiate the civil docket sheet. (SEli INST'RUC!'IONS ON NtiXI' PA(;E Ol" TH\S I|ORM.)

I.    (a) PLAINTIFFS                                                                                                               DEFENDANTS
     United States of America                                                                                                  $26,080 in United States Currency
      (b)
       .       County of Residence of First Listed Plaintiff                                                                       Countl' of Residence of First Listed Defendant
               (EXCDPT IN U S. PI.A]NTII'F ('ASES)                                                                                 (1N Lt.S.   PIAlNTtt t; (:AStrS ONLY)
                                                                                                                                   NOTE:        IN LAND CONDEMNAT]ON CASES, USE THE LOCATION OF
                                                                                                                                                THE TRACT OF LAND I].iVOLVED.

      (C)       Attomeys (Firm    Name, Address, ondTelephone Nunber)                                                              Attorneys (lfKnown)

 49 &Itu O.E Avduc.   96 Fl@r
 tu rmci-o.CAql02


II.            BASIS OF JURISDICTION                            (Ptaca on   "x"   m one Ror onty)             II   I.    CITIZENSHIP OF PRINCIPAL PARTIES                                               1Ptor" * "x" in one Boxfor Ptaintdf
                                                                                                                         (For Diversity Cases      Only)                                                and One Boxfor Defendant)
                                                                                                                                                                PTF            DEF                                                 PTF       DEF
 XI            U.S. Govenmrent PlaintitT            3    Federal Question                                               Citizen ofThis    State                   I             I        Incorporated or Pdncipal Place              4         4
                                                         (U.5. Govemment Not a Party)
                                                                                                                                                                                         ofBusiness In This State
                                                                                                                        Citizen ofAnother      State                2              2     Incorporated audPrincipal Place                 5     5
          2    U S. Government   Dclendmt           4    Diversity                                                                                                                       ofBusiness In Another State
                                                        (lndicare (-ili:enship of Partrcs in lten      Ill)
                                                                                                                        Citizen or Subject     ofa                  3              3     Foreign Nation                                  6     6
                                                                                                                        Foreign Comtly


ry.              NATURE OF SUIT                     (Ptace an   "x" in one Box
                CON'tRACT                                                                                                                                                              BANKRUPTCY                        OTHf,R STATUTES
      I l0 Insurmce                               PERSONAL INJI]RY                       PERSONAL INJTIRY                      X 625 Drug Related Seizure of                  422 Appeal 28 USC $ I 58               375 False Claims Act
      120 Marine                                                                                                                     Property 2l USC $ 881                    423 Withdmwal 28 IISC                  376QuiTam(31 USC
                                             310 Airplane                              365 Personal Injury     -    Product
      130     Mlller Act                                                                   Liability                               690 OtheL                                      $ 157                                    $ 3729(a))
                                             315 Airylane Product Liability
      140 Negotiable Instrunlent                                                       367 Health Care/                                        LABOR                            PROPERTY RIGHTS                      400 State Reapportiomrent
                                             320 Assault, Libel & Slander
      I   50 Recovery of                                                                   Phmraceutical Personal                                                                                                    410 Antitrust
                                             330 Federal Employen'                                                                 710 Fair Labor Stardards Act               820 Copyrights
             Overyayment Of                                                                Injury Product Liability                                                                                                  430   Ba*s    and   Bar*ing
                                                    Liability                                                                      720 Labor,&{anagement                      830 Patent
             Veterm's Benefits                                                         368 Asbestos Personal Injury                                                                                                  450 Comrerce
                                             340 Marine                                                                                  Relations                            835 Patent-Abbreviated New
      l5l     Medicare Act                                                                 Product Liability
                                             345 Marine Product Liability                                                          740 Railu,ay Labor     Act                       Drug Application                 460 Deportation
      152 Recovery of Defaulted                                                        PERSONAL PROPERTY                                                                                                            470 Racketeer Influenced &
                                             350 Motor Vehicle                                                                     751 Family and Medical                     840 Trademark
              Student Loans (Ercludes                                                  370 Other Fraud                                                                                                                  Comrpt Organizations
                                             355 Motor Vehicle Product                                                                 Leave Act                              880 Defend Trade Secrets
              Vetemns)                                                                 371 Truth in Lending
                                                    Liability                                                                      790 Other Labor Litigation                       Act of20l6                      480 Consumer Credit
      I   53 Recove{, of                                                               380 Other Personal Property
                                             360 Other PeEonal       Inju)                                                         791 Ernployee Retirernent                                                        485 Telephone Consumer
             Overpaylnent                                                                                                                                                      SOCIAL SE,CURITY
                                                                                           Danage                                      Income Secu'ity Act                                                              Protection Act
          ofVeteran's Benefits               362 Persona.l Injury -Medical                                                                                                    861 HrA ( l395fl)
                                                                                       385 Plopefty Damage Product                                                                                                  490 Cable/Sat TV
                                                    Malpractice                                                                          IMMIGRATION
      160 Stockholders' Suits                                                              Liability                                                                          862 Black Lung (923)
                                                                                                                                                                                                                    850 Securities/Comnodities/
      I   90 Other Contract                                                                                                        462 Naturalization                         863 DIWC/DIww (405(g))                    Exchange
                                                     CIVIL RIGHTS                      PRISONER PETITIONS
          95 Contract Product Liability                                                                                                  Application                          864 SSID Title      XVI
      I                                                                                                                                                                                                             890 Other Statutory Actions
                                             440 Other Civil Rights                       IIABEAS CORPUS                           465 Other Im[ligration
      196 Franchise                                                                                                                                                           86s RSI (40s(g))                      891 Agf icultual Acts
                                             441 Voting                                463 Alien Detarnee                                Actions
              REAL PROPERTY                                                                                                                                                   FEDERAL T.dX SUI'I'S                  893 Environmental Matters
                                             442 Employrnent                           510 Motions to Vacate
                                                                                                                                                                                                                    895 Freedom of lnfomation
     210 Land Condemnation                   443 Housing/                                  Sentence                                                                           870 Ta.res (U.S. Plaintiffor
                                                                                                                                                                                     Defendalt)                            Act
     220 Foreclosue                              Accommodations                        530 General
                                                                                                                                                                                                                    896 Arbitration
     230 Rent Lease & Ejectment              ,145   Anrer wDisabilities-               535 Death Penalty                                                                      871 IRS-Third Part) 26 USC
                                                    Employlnent                                                                                                                                                     89     Adminisaative Plocedue
     240 Torrs lo Land                                                                          OTIIER                                                                               $ 760e
                                                                                                                                                                                                                           Act/Revierv or Appeal of
                                             446 Arner. VDisabilities-Other
     245 Tort Product Liability                                                        540 Mandamus & Other                                                                                                                Agency Decision
                                             448 Education
     290 All Other Real Property                                                       550 Civil Rights                                                                                                             950 Constitutionality of State
                                                                                       555 Prison Condition                                                                                                                Statutes

                                                                                       560 Civil Detainee-
                                                                                           Conditions of
                                                                                           Continement


V.              ORIGIN          (Place an   "x"   in one Box only)
X I Original                            2    Rentoved l'rom                  3     Remanded fiom                   4    Reinstated or            5   Transferred t'rom                     6   Multidistrict               8   Multidistrict
              Proceeding                     Stat€ Court                           Appellate Coud                       Reopened                     Anolher Dislt i ct (sp   ec   fy)         LitigatiorTransfer              LitigatiohDirect File



VI.              CAUSE OF CitetheU.S.Civil Statuteunderwhichvouarefilinq
                                      Title 21, United States Code, Sections 853 and 881(a)(6)
                                                                                                                   (Doilotciteiuristlictionalstatutesunlesstliversitv)

                 ACTION
                                     Brief descriotion of cause:
                                      Drug Forfeiture
                                                                                                                                                                               CHECK YES only if demanded in complaint:
 VII.            REQUESTED IN                       CHECK IF THIS IS A CLASS ACTION                                     DENIAND       S
                                                                                                                                                                               JURYDEMAND:                             YCS X NO
                 COMPLAINT:                         UNDER RULE 23, Fed. R. Civ. P.


 vr[.           RBLATED CASE(S),                                    JUDGE                                                                  DOCKET NUMBER
                IF ANY (sac in\tru(tton').

 IX.            DIVISIONAL ASSIGNMENT (Civil Local Ru le 3-2)
                                                                X    SAN FRANCISCO/OAKLAND                                                             SAN JOSE                                   EUREKA-MCKINLEYVILLE
 (Place an         "X" in One     Box OnlY)



 DATE                1111212020                                      SIGNATURE OF ATTORNEY OF RECORD
